DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 5/26/2022 to claims 1, 2, 5, and 11 have been entered. Claims 3, 4, 9, and 10 have been canceled. Claims 12-14 have been added. Claims 1, 2, 5-7, and 11-14 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 have overcome the 35 U.S.C. § 112(a) and 112(b) rejections of record, which are withdrawn.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a cell culture substrate followed by several instances of “comprising” and “includes” (interpreted as synonymous for “comprising”, see M.P.E.P. § 2111.03), but then recites “wherein a total of structural unit (1) and the structural unit (2) is 100% by mole”, thus blurring the metes and bounds of the claim as the claim simultaneously recites a broad limitation (i.e. the copolymer comprising, being the open-ended transitional phrase) and the narrower limitation wherein the structural units sum to 100% by mole which suggests the copolymer consists of (i.e. excluding unrecited elements) structural unit (1) and structural unit (2). See MPEP § 2111.03 and 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims, and because the broader and narrower interpretations of the scope of the claim are mutually exclusive. Clarification and/or correction is required.
In so much that claims 2, 5-7, and 11-14 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (WO 2012/014003).
This rejection addresses the embodiment of 2-carboxyethyl acrylate for the carboxyalkyl (meth) acrylate (CEA) of claims 1, 7, 8, and 13 wherein R1 = a hydrogen atom and R2 =-(CH2)2 (i.e. an alkylene group having two carbon atoms). This rejection addresses the embodiment of 2-hydroxyethyl methacrylate (HEMA) for the ethylenically unsaturated monomer having a hydroxyl group of claims 1, 7, 8, and 12 the ethylenically unsaturated monomer having a (meth)acryloyl group for claims 4 and 9, and as species within generic Formula (2) in claims 5 and 11 wherein R3 = -CH3 (i.e. a methyl group), and R4 = -(CH2)2- (i.e. an alkylene group having two carbon atoms). In view of the indefiniteness rejection above, this rejection addresses the embodiment addresses the broader embodiment of claim 1 directed towards a copolymer comprising CEA and HEMA and the narrower embodiment directed towards a copolymer consisting of CEA and HEMA
Henry teaches a co-polymer comprising 0.061 mmol HEMA and 13.9 mmol CEA (¶0077-0078), reading on the embodiments of CEA and HEMA for claims 1, 5, and 11-13 and reading in-part on the molar ratios of claims 1 and 2. Henry teaches culturing embryonic stem cells (ES-D3) on a substrate comprising a copolymer of HEMA and CEA (¶0019, Fig. 13A-D, and 00101), reading on claims 7 and 8. Henry a coating layer consisting of HEMA-CEA (¶0019, coating compositions are applied individually), reading on claim 14
Regarding claims 1 and 2, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Henry teaches that molar ratios of CEA and HEMA in a CEA-HEMA copolymer substrate are a result effective variable to culture embryonic stem cells, and so optimization of known result effective variables through routine experimentation will not support patentability absent any showing of criticality of said variables. Thus, the burden is shifted back to establish criticality of the claimed molar ratio by objective evidence and reasonably commensurate to the scope of the claims.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henry as applied to claim 1 above, and further in in view of Chaouk et al. (US 6,225,367 B1).
The teachings of Henry are relied upon as set forth above. Henry further envisions a membrane as a suitable cell culture surface (¶0061), reading in-part on claim 6.
Regarding claim 6, Henry does not teach a cell culture substrate further comprising a porous membrane.
	Chaouk teaches a composition comprising polymers having improved wettability and cell growth ability and formulated in porous form (Abstract), reading on claim 6. Chaouk teaches suitable hydrophilic comonomers such as hydroxyethyl methacrylate (HEMA) (Col. 13, lines 1-9). Chaouk teaches utilizing the polymers to produce porous membranes according to known methods (Col. 14, lines 11-16; Col. 19, lines 31-35), reading on claim 6.
	It would have been obvious before the invention was filed to formulate the copolymer of Henry as a porous membrane in view of Chaouk. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Henry and Chaouk are directed towards hydroxyethyl methacrylate and because Chaouk cited known prior art for the production of porous substrates with said polymers. The skilled artisan would have been motivated to do so because Chaouk teaches that polymers comprising monomers such as HEMA are predictably advantageous to improve wettability and cell growth ability when formulated in porous form.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1, 2, 5, 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Melkoumian et al. (Nature Biotechnology (2010), 28(6), 606-610 plus appended Online Methods) in view of Patel et al. (Biomaterials (2015), 61, 257-265) and Kim et al. (J Biomed Mater Res (2007), 83A, 674-682).
This rejection addresses the embodiment of 2-carboxyethyl acrylate for the carboxyalkyl (meth) acrylate of claims 1, 7, and 8, wherein R1 = a hydrogen atom and R2 =-(CH2)2 (i.e. an alkylene group having two carbon atoms). This rejection addresses the embodiment of 2-hydroxyethyl methacrylate for the ethylenically unsaturated monomer having a hydroxyl group of claims 1, 7, and 8, the ethylenically unsaturated monomer having a (meth)acryloyl group for claim 4, and as species within generic Formula (2) in claim 5, 10, and 11 wherein R3 = -CH3 (i.e. a methyl group), and R4 = -(CH2)2- (i.e. an alkylene group having two carbon atoms). In view of the indefiniteness rejection above, this rejection addresses the embodiment addresses the broader embodiment of claim 1 directed towards a copolymer comprising CEA and HEMA.
Melkoumian teaches a cell culture substrate comprising a copolymer of 2-carboxyethyl acrylate and 2-hydroxyethyl acrylate (“Online Methods” section, subheadings “Chemistry Reagents and “Acrylate polymer coating process”; Fig. 1), reading in-part on claims 1, 2, 5 and 9-13. Melkoumian teaches a method culturing human embryonic stem cells on said substrate (“Online Methods” section, subheading “hESC attachment and short-term growth assay”; Fig. 1), reading in-part on claims 7 and 8. Melkoumian teaches a coating layer consisting of carboxyethyl acrylate and 2-hydroxyethyl acrylate (Online Methods section, subheading “HESC attachment and short-term growth assay”, noting the differing PAS (peptide-acrylate surface(s)) are applied individually), reading on claim 14.
Regarding claims 1, 2, 7, and 8, Melkoumian doesn’t teach the claimed molar ratios of greater than 40% and less than 100% 2-carboxyethyl acrylate (i.e. structural unit 1) and more than 0% and less than 60% by mole of 2-hydroxyethyl methacrylate (i.e. a species of ethylenically unsaturated monomer, structural unit 2).
Patel teaches a culturing substrate for cardiomyocyte-derived embryonic stem cells, the substrate comprising a co-polymer of 50% tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or 50% furfuryl acrylate (Fig. 1E, structure 14) photopolymerized with 4% 2-hydroxyethyl methacrylate on glass slides or 35 mm dishes (p258, subheading 2.3; also p262, subheading 3.4), reading in-part on the embodiment of 2-hydroxyethyl methacrylate molar ratio for claims 1 and 2.
Kim teaches a cell culture substrate comprising chitosan and or 2-carboxyethyl acrylate crosslinked with polyethylene oxide (Abstract and Fig. 2). Kim teaches that 2-carboxyethyl acrylate s grafted to chitosan in a ratio of 1:4 (p675, subheading “Grafting of 2-carboxyethyl acrylate to chitosan” and Fig. 1) and is effective for the culturing of smooth muscle cells within the substrate(Fig. 8 and 9, p681, paragraph starting “As final test…” through paragraph ending “…cell culture handling.”), reading in-part on the embodiment of 2-carboxyethyl acrylate molar ratio for claims 1 and 2.
Regarding claims 1 and 2, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Patel teaches that the concentration of 2-hydroxyethyl methacrylate is a result effective variable to test for cardiomyocytes adhesion, and Kim teaches that the concentration of 2-carboxyethyl acrylate is a result effective variable to test smooth muscle cell  adhesion. As a whole, Patel and Kim suggest that the relative concentrations of 2-hydroxyethyl methacrylate and 2-carboxyethyl acrylate within the copolymer of Melkoumian are known result effective variables, and so optimization of known result effective variables through routine experimentation will not support patentability absent any showing of criticality of said variables. Thus, the burden is shifted back to establish criticality of the claimed molar ratio by objective evidence and reasonably commensurate to the scope of the claims.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Melkoumian, Patel, and Kim as applied to claim 1 above, and further in in view of Chaouk et al. (US 6,225,367 B1).
The teachings of Melkoumian, Patel, and Kim are relied upon as set forth above.
Regarding claim 6, Melkoumian, Patel, and Kim do not teach a cell culture substrate further comprising a porous membrane.
	Chaouk teaches a composition comprising polymers having improved wettability and cell growth ability and formulated in porous form (Abstract), reading on claim 6. Chaouk teaches suitable hydrophilic comonomers such as hydroxyethyl methacrylate (HEMA) (Col. 13, lines 1-9). Chaouk teaches utilizing the polymers to produce porous membranes according to known methods (Col. 14, lines 11-16; Col. 19, lines 31-35), reading on claim 6.
	It would have been obvious before the invention was filed to formulate the copolymer of Melkoumian as a porous membrane in view of Chaouk. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Melkoumian and Chaouk are directed towards hydroxyethyl methacrylate and because Chaouk cited known prior art for the production of porous substrates with said polymers. The skilled artisan would have been motivated to do so because Chaouk teaches that polymers comprising monomers such as HEMA are predictably advantageous to improve wettability and cell growth ability when formulated in porous form.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 7-13 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-9 of the reply, Applicant alleges that Henry is deficient because the cell culture substrate of Henry which comprises CEA and HEMA also comprises vitronectin (VN), and is not 100% by mole the copolymer of claim 1. Similarly, on pages 10-11 of the reply, Applicant alleges that Melkoumian is deficient because the cell culture substrate of Melkoumian which comprises CEA and HEMA also comprises tetra(ethylene glycol) diacrylate monomers and additional peptides (e.g. Melkoumian at p606, paragraph spanning the left and right columns), and is not 100% by mole the copolymer of claim 1. This is not found persuasive of error because Applicant’s arguments rely on unclaimed features and so are not the broadest reasonable interpretation of the scope of claim 1. Claim 1 in-part recites:
“A cell culture substrate comprising a coating layer on at least one surface of a polymer substrate, wherein the coating layer includes a copolymer comprising more than 40% by mole and less than 100% by mole of a structural unit (1)  more than 0% by mole and less than 60% by mole of a structural unit (2), wherein a total of the structural unit (1) and the structural unit (2) is 100% by mole, wherein the structural unit (1) comprises a carboxyl group and is derived from a carboxyalkyl acrylate monomer represented by Formula (1): wherein R1 represents a hydrogen atom or a methyl group and R2 represents an alkylene group having 2 or 3 carbon atoms, and wherein the structural unit (2) comprises a hydroxyl group and is derived from an ethylenically unsaturated monomer comprising an acryloyl group and a hydroxyl group.” (emphasis added and Formula (1) omitted for brevity). Therefore, one broad and reasonable interpretation of the scope of claim 1 is that the scope of the copolymer is open to unrecited elements such as the addition of vitronectin taught by Henry and the additional tetra(ethylene glycol) and peptides taught by Melkoumian because of the presence of the “comprising” and “includes” open-ended transitional phrases, see M.P.E.P. § 2111.03. Applicant’s arguments over Henry are also not found persuasive of error as Henry clearly teaches a copolymer consisting of HEMA-CEA without the addition of any other protein or peptide (see ¶0019), reading on the narrower embodiment of claim 1 in view of the indefiniteness rejections set forth above and necessitated by the instant amendments.
Amendments that otherwise exclude unrecited elements from the claimed copolymer would likely advance prosecution of the case over Melkoumian, as Melkoumian also teaches that conjugation of the HEMA-CEA copolymer to cell adhesive peptides is required for human embryonic stem cell adhesion in a dose-dependent manner (See Fig. 2g).
Applicant’s arguments over the molar ratios of claim 1 on page 9 of the reply over Henry have been fully considered, but not found persuasive error. Applicant’s arguments only allege that Henry does not teach this limitation, without addressing the obviousness rejection of record asserting that modifying the HEMA and CEA molar ratios in the copolymer of Henry would routine optimization of known prior art variables for a person of ordinary skill in the art armed with the teachings of Henry.
Applicant’s arguments over the molar ratios of claim 1 on pages 11-13 of the reply over Henry have been fully considered, but not found persuasive error. First, Applicant’s arguments in-part on the previous arguments over Melkoumian regarding the broadest reasonable interpretation of the scope of claim 1 (i.e. additional peptides and tetra(ethylene glycol) as part of the HEMA-CEA copolymer, and so is fully addressed above. Second, Applicant’s arguments appear to be predicated on an unsupported allegation of criticality of the claimed molar ratio range. See M.P.E.P. § 716.02. At this time, the allegation of criticality of the claimed molar ratio range is not factually supported at this time because both Henry and Melkoumian teach that copolymers comprising HEMA-to-CEA with different molar ratios are operable, and the specification does not set forth any greater than expected result, superiority of a shared property, presence of an unexpected property, or absence of an expected property reasonable commensurate to the scope of the claims to factually establish the criticality of the claimed molar ratios at this time.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653